Wilson, Judge:
This matter comes before me pursuant to a remand from classification proceedings (The American Import Co. v. United States, 37 Cust. Ct. 433, Abstract 60402), wherein judgment was entered, ordering that the matter be “remanded to a single judge sitting in reappraisement for the determination of the value of the merchandise in the manner provided bylaw (28 U. S. C. § 2636 (d)).”
At the trial, the following stipulation was entered into between counsel for the respective parties:
Me. Ttjttle: Also, I offer in evidence the papers in this entry, and particularly, the invoice showing the separate values of the cases and the binoculars.
Me. FitzGibbon: There is no objection to that.
Judge Wilson: They may be received.
Me. Tuttle: We further offer to stipulate that the dutiable value of the cases is the value shown on the invoice identified as number 2163.
Me. FitzGibbon: That is agreed to.
On the agreed facts, I find that the proper value of the binoculars and leather cases here in question is the value as set forth in each instance on the invoice identified herein as number 2163.
Judgment will be entered accordingly.